Citation Nr: 1402659	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  07-17 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES
 
1.  Whether new and material evidence has been received to reopen a claim for service connection for a right knee disability.
 
2.  Entitlement to service connection for a left knee disability.
 
 
REPRESENTATION
 
Appellant represented by:  Texas Veterans Commission
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 


ATTORNEY FOR THE BOARD
 
A. Shawkey, Counsel 
 
 
INTRODUCTION
 
The Veteran served on active duty from October 1958 to October 1960.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  This matter was previously before the Board in August 2011 and June 2013 at which times it was remanded for additional due process and evidentiary development.  There has been substantial compliance with the Board's August 2011 and June 2013 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  
 
This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).
 
 
FINDINGS OF FACT
 
1.  In a March 1986 decision VA denied entitlement to service connection for a right knee disability, however, the Veteran did not perfect a timely appeal.  Evidence submitted since that decision does not relate to an unestablished fact necessary to substantiate the claim. 

2.  The Veteran's left knee degenerative joint disease is not attributable to service or a service connected disability.  Degenerative joint disease in that joint was first demonstrated years post-service


CONCLUSIONS OF LAW
 
1.  The March 1986 rating decision denying entitlement to service connection for a right knee disability is final.   38 U.S.C.A. § 7105 (West 2002). 

2.  New and material evidence has not been presented to reopen the claim of entitlement to service connection for a right knee disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  A left knee disability, diagnosed as degenerative joint disease, was not incurred in or aggravated by service, may not be presumed to have been incurred in service, nor is such disability proximately related to or aggravated by a service connected disability.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
I.  Veterans Claims Assistance Act of 2000
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in June 2006 of the information and evidence needed to substantiate and complete a claim for service connection for a disability claimed as secondary to a service connected disability, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  He was also informed in a December 2011 letter as to what qualifies as new and material evidence.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The case was most recently adjudicated in December 2013.  
 
VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claims, and as warranted by law, affording VA examinations.  He was provided the opportunity to testify at a Board hearing which attended in May 2011.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).
 
II.  Analysis
 
A.  Pertinent Law and Regulations

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  That is, only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  While it appears that the RO in the November 2013 supplemental statement of the case considered this claim on the merits, the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of what the RO has determined.  See Jackson v. Principi, 265 F. 3d 1366, 1369 (Fed. Cir. 2001). 
 
New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For purposes of the "new and material" evidence analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).
 
Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). 

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013) (noting that the continuity of symptomatology provisions apply only to listed chronic conditions). 

Certain chronic diseases, including arthritis, are presumed to have been incurred in service if manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).
 
Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
 
Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a). Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
 
VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
B.  Claim to Reopen Service Connection for a Right Knee Disability
 
This appeal stems from an October 2006 rating decision that declined to reopen the Veteran's claim of entitlement to service connection for a right knee disability on the basis that no new and material evidence had not been submitted.  In March 1986 VA declined to reopen this claim, and the appellant failed to perfect a timely appeal.  Hence, the March 1986 rating decision is final.  38 U.S.C.A. § 7105.  Consequently, the Board must look to whether new and material evidence has been received since the March 1986 rating decision in order to reopen this claim.  38 U.S.C.A. § 5108.

The evidence on file in March 1986 includes the Veteran's service treatment records which document that he had pes planus, but do not show any complaints or findings pertaining to the right knee.  These records include an August 1960 separation examination report showing a normal clinical evaluation of the lower extremities, except for pes planus, and an August 1960 Report of Medical History showing that the Veteran denied a history of a "trick" or locked knee.  

The evidence in March 1986 also included a June 1971 VA examination report containing the Veteran's report of feeling a pulling sensation behind his right knee when squatting.  He said he began having right knee trouble in service approximately three months prior to his discharge.  He denied an injury, but reported that a cast had been applied to the right knee for two weeks.  He was diagnosed as having internal derangement, right knee, mild, possible meniscus tear.
 
The evidence associated with the claims file subsequent to the March 1986 rating decision includes numerous VA treatment records which are devoid of complaints or treatment with respect to the right knee.  These records include a right knee x-ray report in June 2011 showing unremarkable results.  The evidence further includes the Veteran's May 2011 Board hearing testimony wherein he testified that he did not have any real problems with his knees in service, but that it was his opinion that his knee problems were related to his flatfeet.  He denied ever discussing this opinion with a doctor.  He also denied receiving medical treatment for his knee; rather, he said he just learned to live with it.  The evidence additionally includes records from the Social Security Administration showing that the Veteran claimed that he had to stop working in September 1985 due to problems with his back, vision and diabetes.  The Social Security records also show his claim of neck and upper right leg pain.  These records further show that he was awarded disability benefits in July 1987, effective in September 1985, for disabilities that did not include the right knee. 
 
Lastly, there is a November 2012 VA examination report showing that the Veteran denied any problems or complaints with his right knee "whatsoever", and was found by the examiner to not have a lower right leg diagnosis.
 
As noted, the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade, 24 Vet. App. at 117.  With that in mind, the Board finds that the evidence received since the March 1987 denial does not meet the low threshold for reopening the claim of entitlement to service connection for a right knee disability.  While some of the evidence is new, none of the evidence is material.  None of the evidence raises a reasonable possibility of substantiating the claim by failing to show that the Veteran has a right knee disability and, even assuming arguendo that he does, that such a disability is related to service or proximately related to or caused or aggravated by a service connected disability.  In fact the November 2012 examination noted that the appellant himself denied all right knee complaints.
 
Inasmuch as the Veteran has not carried his initial burden of submitting new and material evidence with respect to reopening the claim of entitlement to service connection for a right knee disability, the benefit-of-the-doubt rule is not applicable to this case.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).
 


C.  Service Connection for a Left Knee Disability
 
The Veteran's service treatment records show that he had pes planus, but do not show complaints or findings pertaining to the left knee.  The August 1960 separation examination report shows a normal clinical evaluation of the lower extremities, except for pes planus, and an August 1960 Report of Medical History shows that the Veteran specifically denied a history of a "trick" or locked knee.  
 
Consideration has been given to a September 1975 statement from a fellow serviceman asserting that he had personal knowledge that the Veteran had been treated in the 1959/1960 timeframe for a left knee disability.  The service member also said the Veteran had worn a cast for several months, but he denied knowing the nature of the medical problem.  The Board does not find this statement to be credible in light of the other evidence of record.  That is, not only is this statement inconsistent with the service treatment records which do not show any evidence of a left knee injury, but it conflicts with the Veteran's own May 2011 Board hearing testimony wherein he said he had no real problems with his knees in service, just his feet and ankles.  
 
The first notation of a left knee problem is not until May 1975 when the Veteran was hospitalized at a VA hospital for approximately three months for his left knee.  The hospital records show that he sustained a fall three days earlier and was given a preoperative diagnosis of unstable bicondylar tibial plateau fracture, left knee.  While hospitalized, he underwent open reduction internal fixation of tibial plateau fracture with two webb bolts.  
 
Subsequent VA outpatient records note the Veteran's history of left knee surgery in the 1970s, and continuing complaints of left knee pain and stiffness.  Private records from the Dallas County Hospital Orthopedic Clinic reflect for the first time a diagnosis of degenerative joint disease.  Further, there is a February 1987 record showing that the Veteran was ten to twelve year status post tibial fracture and was being seen for a routine follow-up.  The appellant complained of occasional pain and the clinical impression was post traumatic degenerative joint disease.  Studies of the left lower leg were performed at this time.  A VA outpatient record in February 2001 shows that the Veteran was seen for complaints of left knee pain after falling on concrete three days earlier.  His medical history included left knee degenerative joint disease, status post internal fixation left knee plateau.  The  February 2001 record notes that plain films were to be checked, but there are no x-ray results noted.  This record also notes that a bone scan was negative.  Left knee x-rays performed in June 2011 revealed old post surgical and traumatic change on the left involving the tibial plateau.  
 
The absence of documented complaints or symptoms of left knee problems from the time of the Veteran's service separation in October 1960 until May 1975 interrupts continuity of symptomatology.  38 C.F.R. § 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (It is proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints.).  Though this finding is not determinative of the claim, it warrants consideration.  Accordingly, as the weight of evidence preponderates against finding left knee arthritis since service, against finding compensably disabling arthritis within a year of separation from active duty, and against finding a postservice continuity of arthritic symptomatology, service connection under the provisions of 38 C.F.R. § 3.303(b) has not been established.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a) is not warranted.
 
With respect to establishing service connection on a direct basis under 38 C.F.R. § 3.303(d), there is simply no evidence that relates the Veteran's postservice left knee disability to service, medical or otherwise.  As for the Veteran's contentions, he contends that the condition is secondary to his service connected pes planus.
 
Turning to this claim on a secondary basis under 38 C.F.R. § 3.310, the evidence militates against the claim.  In this regard, a February 2013 VA examiner opined that the Veteran's left knee degenerative joint disease was more likely than not due to the effects of his prior left tibial fracture, left knee surgery, aging and musculoskeletal deconditioning, all of which are postservice events.  As for pes planus, the examiner opined that this was not an etiologic factor in the development of arthritis to the Veteran's knee joints.  There is no contrary medical opinion on file.  This is not surprising when considering the Veteran's May 2011 hearing testimony that he never discussed with a doctor his opinion that his left knee condition is related to his flatfeet.
 
The Veteran is competent to testify as to his symptoms.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  However, degenerative joint disease is the type of medical disability to which the courts have held lay testimony is not competent.  Moreover, even if the Veteran were competent to relate his left knee degenerative joint disease to his service connected pes planus, the medical opinion of the VA examiner in February 2013 negating a nexus outweighs the Veteran's general lay assertion of a nexus.  

Based on the foregoing, the Board finds that the weight of evidence goes against the Veteran's claim of entitlement to service connection for a left knee disability, diagnosed as degenerative joint disease, to include as secondary to service-connected disability.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b).
 

ORDER
 
New and material evidence not having been received, the application to reopen the claim of entitlement to service connection for a right knee disability is denied.
 


Entitlement to service connection for a left knee disability is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


